DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 10/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the liquid fluid”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “a liquid fluid” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as obvious over Beeching (US 3,187,837) in view of Johnson (US 3,838,749), and further in view of Lindner (US 4,041,982).

With respect to claim 1, Beeching teaches a silencer device for acoustic suppression of an acoustic wave in a fluid (Figs.4 – 6), comprising a first housing section to accept the fluid (Fig.4, Item 36); a second housing section (Fig.4, Item 37) detachably connected (Fig.4, Items 38 and 39) to the first housing section to discharge the fluid; wherein the first housing section defines a first baffle chamber (Fig.5, Item 53) to remove the acoustic wave from the fluid and the second housing section defines a second baffle chamber (Fig.5, Item 63) to further remove the acoustic wave from the fluid; and wherein the silencer device includes a baffle device (Fig.5, Items 51, 56 and 61) positioned within the first baffle chamber and the second baffle chamber.
However, Beeching fails to particularly disclose the first baffle device including a first arched aperture, and wherein the fluid is a liquid. 
Nevertheless, Johnson teaches a silencer device comprising a first baffle device (Figs.2 – 4, Item 30) including a first arched aperture (Fig.4, Items 32) to allow the fluid to flow from a first baffle chamber to a second baffle chamber.
Lindner teaches a silencer comprising a plurality of perforated baffles that could suppress acoustic waves in a gaseous and/or liquid fluid (Fig.1; Abstract, Col.1, Lines 52 – 57 and 62 – 65, and Col.3, Line 54 – Col. 4, Line 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Johnson arched apertures with the Beeching design because it would provide an effective acoustical wave filter that would impart a spin to the gas thereby producing a cooling action that would improve the overall performance of the silencer. Furthermore, the Examiner considers that it would have been an obvious matter of design choice to employ the Beeching and Johnson silencer device with a reciprocating pump because it would help attenuate any noise generated by the pump; additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). Additionally, Lindner suggests that a silencer comprising a plurality of perforated baffles could effectively suppress acoustic waves in a gaseous and/or liquid fluid, in this manner improving the overall performance and versatility of the silencer.  
    With respect to claim 2, Beeching teaches wherein the baffle device includes a first baffle (Fig.5, Item 51).  
With respect to claim 3, Beeching teaches wherein the baffle device includes a second baffle (Fig.5, Item 56 or 61) in a spaced relationship to the first baffle.13  
With respect to claim 4, Beeching teaches wherein the first baffle device includes the first arched aperture (Fig.6, Item 54). Also, Johnson teaches the first baffle device (Figs.2 – 4, Item 30) including the first arched aperture (Fig.4, Items 32).
With respect to claim 5, Johnson teaches the first baffle device including a second arched aperture (Fig.4, Items 32).
With respect to claim 6, Johnson teaches wherein the second baffle device (Figs.2 and 3, Items 30) includes a third arched aperture (Fig.4, Items 32).  
With respect to claim 7, Johnson teaches wherein the second baffle device (Figs.2 and 3, Items 30) includes a fourth arched aperture (Fig.4, Items 32).  
With respect to claims 8 and 9, Johnson teaches wherein the first arched aperture is positioned substantially 90o from the third arched aperture; and wherein the second arched aperture is positioned substantially 90o from the fourth arched aperture (Fig.4, Items 32).

Response to Arguments
Applicant's arguments filed on 06/05/2022 have been fully considered but they are not persuasive. The Examiner still considers that the obvious combination of the patents to Beeching, Johnson and Lindner teach the limitations described in the claims as discussed above.
Regarding with the 35 USC 112 rejection, the Examiner respectfully disagrees with Applicant’s statement that ‘The combination of the silencer and the reciprocating pump cannot be used with a gas fluid. Consequently, the liquid fluid is inherently recited in the specification.’ The Applicant has failed to provide evidence to prove the statement. However, the patents to Goto (US 3,622,258), Burdette, Jr. (US 3,631,853), Weber (US 3,672,354), Foster (US 3,847,513), Loesch et al. (US 3,880,110), Woldring (US 3,889,672) and Eijkelkamp et al. (US 8,523,015) teach the use of a reciprocating pump working with a gaseous fluid. The Examiner considers that any person with ordinary skill in the art would acknowledge that the use of the reciprocating pump only with a liquid fluid is not inherently recited in the specification.  
The Examiner respectfully reminds the Applicant that it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971). The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 12, 2022